The defendant failed to preserve for appellate review his challenges to the court’s charge to the jury, as he did not object to the charge (see CPL 470.05 [2]; People v Williams, 38 AD3d 925, 926 [2007]; People v Edwards, 292 AD2d 393, 394 [2002]). In any event, the court’s charge, when read as a whole, fairly instructed the jury on the principles of law to be applied to the case (see People v Ferraro, 49 AD3d 550, 551 [2008]).
The defendant’s challenge to the legal sufficiency of the evidence is also unpreserved for appellate review, as he made only a general motion to dismiss the indictment and did not elaborate with specific facts or grounds the basis for dismissal (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 20 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633, 644-645 [2006]). Spolzino, J.P, Covello, Angiolillo and Chambers, JJ., concur.